ICJ_116_ArmedActivities_COD_UGA_2005-12-19_JUD_01_ME_05_FR.txt.                                                                             334




        OPINION INDIVIDUELLE DE M. LE JUGE SIMMA

[Traduction]

   La Cour aurait dû qualifier d’acte d’agression l’invasion par l’Ouganda
d’une importante partie du territoire de la RDC — La Cour n’aurait pas dû
s’abstenir d’examiner la question de la légitime défense contre des attaques
armées transfrontalières d’envergure menées par des acteurs non étatiques,
mais aurait dû saisir l’occasion pour clarifier un sujet qu’elle a elle-même
contribué à rendre confus — En raison des tentatives actuelles visant à priver
certaines personnes de la protection qui leur est due en vertu du droit interna-
tional humanitaire et du droit international des droits de l’homme, la Cour
aurait dû dire que les personnes privées victimes de mauvais traitements à
l’aéroport de Kinshasa en août 1998 jouissaient d’une telle protection et que
l’Ouganda aurait eu qualité pour introduire une demande les concernant, indé-
pendamment de leur nationalité.

   1. Pour commencer, j’aimerais souligner que je souscris à l’ensemble
de ce que la Cour a dit dans son arrêt. Je m’intéresserai donc surtout à
certaines questions sur lesquelles la Cour a décidé de ne pas se prononcer.
Les deux premières ont trait à l’emploi de la force dans le cadre des
demandes de la République démocratique du Congo ; la troisième porte
sur l’applicabilité du droit international humanitaire et du droit interna-
tional des droits de l’homme à une partie de la deuxième demande recon-
ventionnelle de l’Ouganda.

    1. L’EMPLOI DE LA FORCE PAR L’OUGANDA, UN ACTE D’AGRESSION
   2. L’une des omissions délibérées qui caractérise le présent arrêt et ne
manquera pas de frapper tout lecteur averti en matière de politique est
la façon dont la Cour a évité de traiter la demande explicite de la RDC
visant à ce qu’il soit déclaré que l’Ouganda, par son recours massif à la
force contre le demandeur, avait commis un acte d’agression. Sur ce
point, je m’associe à la critique formulée par le juge Elaraby dans son
opinion individuelle. Après tout, l’Ouganda a envahi une portion du
territoire de la RDC de la taille de l’Allemagne et l’a gardée sous son
contrôle, ou celui des différents chefs militaires congolais qu’il soute-
nait, pendant plusieurs années, puisant dans les immenses richesses na-
turelles de ces régions tourmentées. Evidemment, la Cour ne pouvait, dans
son arrêt, que reconnaître que, en se livrant à ces « actions militaires »,
l’Ouganda « a[vait] violé le principe du non-recours à la force dans les
relations internationales et le principe de non-intervention » (arrêt, dis-
positif, par. 345, point 1)). L’arrêt est plus sévère au paragraphe 165
puisqu’il y est indiqué que « [l]’intervention militaire illicite de l’Ouganda
a été d’une ampleur et d’une durée telles que la Cour la considère

                                                                            170

                    ACTIVITÉS ARMÉES (OP. IND. SIMMA)                     335

comme une violation grave de l’interdiction de l’emploi de la force
énoncée au paragraphe 4 de l’article 2 de la Charte des Nations Unies ».
Dès lors, pourquoi ne pas appeler un chat un chat ? De toutes les acti-
vités militaires dont la Cour a eu à connaître, si une seule devait être
qualifiée d’acte d’agression, ce serait l’invasion de la RDC par
l’Ouganda. En comparaison avec l’ampleur et les conséquences de cette
dernière, les péripéties militaires que la Cour a eues à examiner à ce jour
dans d’autres affaires, telles que celles du Détroit de Corfou, des Acti-
vités militaires et paramilitaires au Nicaragua et contre celui-ci ou des
Plates-formes pétrolières, confinent à l’anecdotique.
   3. Il est vrai que le Conseil de sécurité des Nations Unies, bien qu’ayant
adopté une série de résolutions sur la situation dans la région des Grands
Lacs (voir arrêt, par. 150), n’est jamais allé jusqu’à qualifier expressément
l’invasion ougandaise d’acte d’agression, alors même que celle-ci doit être
considérée comme un cas d’école de la première des définitions de cette
« forme la plus grave et la plus dangereuse de l’emploi illicite de la force »
énoncée par l’Assemblée générale dans sa résolution 3314 (XXIX). Le
Conseil de sécurité aura eu ses raisons — politiques — de s’abstenir de
procéder à une telle qualification. Mais la Cour, en sa qualité d’organe
judiciaire principal de l’Organisation des Nations Unies, n’est pas tenue
d’en faire de même. Sa raison d’être est de formuler des décisions fondées
en droit et uniquement en droit, sans perdre de vue le contexte politique,
certes, mais en ne s’abstenant pas de constater des faits manifestes pour
des raisons tenant à ces considérations extrajuridiques. Telle est la répar-
tition des rôles, prévue par la Charte, entre la Cour et les organes poli-
tiques de l’Organisation des Nations Unies.


2. LÉGITIME DÉFENSE EN RÉPONSE À DES ATTAQUES ARMÉES D’ENVERGURE
                 MENÉES PAR DES ACTEURS NON ÉTATIQUES


   4. Je souscris à la conclusion formulée par la Cour au paragraphe 146
de l’arrêt selon laquelle les attaques armées que l’Ouganda invoque au
soutien de son allégation selon laquelle il aurait agi en état de légitime
défense contre la RDC n’étaient pas le fait des forces armées congolaises,
mais celui des Forces démocratiques alliées (FDA), c’est-à-dire d’un
groupe rebelle agissant contre l’Ouganda depuis le territoire congolais.
La Cour a indiqué que l’Ouganda n’avait fourni aucun élément de preuve
satisfaisant au soutien de son allégation selon laquelle ces attaques
auraient été le fait de bandes armées ou de forces régulières envoyées par
la RDC ou agissant en son nom. En conséquence, ces attaques ne sont
pas attribuables à la RDC.
   5. Toutefois, la Cour a ensuite estimé que, pour ces raisons, les condi-
tions de droit et de fait justifiant l’exercice d’un droit de légitime défense
par l’Ouganda à l’encontre de la RDC n’étaient pas réunies (arrêt,
par. 147). Aussi a-t-elle poursuivi en indiquant qu’elle n’avait pas à se
prononcer sur les thèses des Parties relatives à la question de savoir si,

                                                                          171

                    ACTIVITÉS ARMÉES (OP. IND. SIMMA)                      336

et à quelles conditions, le droit international contemporain prévoyait
un droit de légitime défense pour riposter à des attaques d’envergure me-
nées par des forces irrégulières (arrêt, par. 147).
   6. Dès lors, le raisonnement sur lequel se fondent les conclusions de
l’arrêt relatives à la première demande de la RDC est le suivant :
— la RDC ayant, dans sa demande, (seulement) prié la Cour de dire que
  c’était l’emploi de la force par l’Ouganda qui constituait l’acte d’agres-
  sion,
— la Cour n’estimant pas que les activités militaires menées depuis
  le territoire congolais sur le territoire du demandeur par les forces
  rebelles antiougandaises soient attribuables à la RDC,
— la thèse de l’Ouganda selon laquelle son emploi de la force contre la
  RDC était justifié au titre de la légitime défense ne pouvant, en consé-
  quence, être retenue,
la Cour peut se contenter de dire que l’Ouganda a violé l’interdiction de
l’emploi de la force consacrée par la Charte des Nations Unies et le droit
international général. La Cour semble dire que la RDC n’a rien demandé
de plus, et qu’il n’y avait dès lors pas lieu pour elle de s’interroger sur
la qualification juridique des activités militaires transfrontalières des
groupes antiougandais en tant que tels ou des contre-mesures déci-
dées par l’Ouganda en réponse à ces actes hostiles.
   7. Ainsi, la Cour n’a pas apporté de réponse à la question de savoir si,
à supposer, donc, que de telles actions ne soient pas attribuables à la
RDC, l’Ouganda pouvait, si nécessaire, repousser celles-ci en intervenant
contre ces groupes sur le territoire congolais, à condition que les attaques
rebelles soient d’une ampleur suffisante pour être qualifiées d’« agres-
sion[s] armée[s] » au sens de l’article 51 de la Charte des Nations Unies.
   8. A l’instar du juge Kooijmans, aux paragraphes 25 et suivants de son
opinion individuelle, je pense que la Cour aurait dû saisir l’occasion qui
lui était offerte en la présente affaire d’éclaircir l’état du droit sur une
question hautement controversée et confuse — la Cour ayant elle-même
largement contribué à ce caractère confus par son arrêt rendu il y a
vingt ans en l’affaire des Activités militaires et paramilitaires. Tout
comme le juge Kooijmans, je déplore que la Cour « a[it] ainsi laissé pas-
ser, malgré l’invitation explicite faite en ce sens par l’une des Parties, une
occasion de préciser sa position adoptée vingt ans plus tôt » (opinion indi-
viduelle du juge Kooijmans, par. 25).
   9. Depuis l’affaire des Activités militaires et paramilitaires, la Cour a
rendu plusieurs décisions sur des questions relatives à l’emploi de la force
et à la légitime défense, décisions à l’origine de certaines difficultés, moins
par ce qu’elles établissent que par les questions qu’elles laissent en sus-
pens, au premier rang desquelles celle de la légitime défense en réponse à
des attaques armées menées par des acteurs non étatiques.
   10. A cet égard, la déclaration la plus récente — et la plus pertinente
— figure dans l’examen (extrêmement bref) fait par la Cour, dans son
avis sur le Mur, de l’argument d’Israël selon lequel l’édification de la bar-

                                                                           172

                        ACTIVITÉS ARMÉES (OP. IND. SIMMA)                               337

rière de séparation était une mesure tout à fait conforme au droit de légi-
time défense des Etats consacré par l’article 51 de la Charte (Consé-
quences juridiques de l’édification d’un mur dans le territoire pales-
tinien occupé, avis consultatif, C.I.J. Recueil 2004, p. 194, par. 138). La
Cour a répondu en précisant que l’article 51 de la Charte reconnaissait
l’existence d’un droit naturel de légitime défense en cas d’agression
armée par un Etat contre un autre Etat et que, Israël ne prétendant pas
que les violences dont il était victime étaient imputables à un Etat étran-
ger, l’article 51 de la Charte était dépourvu de pertinence dans le cas
du mur (ibid., par. 139).
   11. Une conception aussi restrictive de l’article 51 pourrait fort bien
être considérée comme l’expression de l’état dans lequel se trouverait,
depuis un certain temps déjà, le droit international de la légitime défense,
ou plus exactement de l’interprétation dominante de celui-ci. Toutefois, à
la lumière de certaines évolutions plus récentes, non seulement dans la
pratique des Etats, mais aussi dans l’opinio juris qui l’accompagne, il
apparaît urgent, y compris pour la Cour, de revenir sur cette interpréta-
tion. Telle est, en effet, l’évolution que nous connaissons tous, consé-
quence des événements du 11 septembre, au lendemain desquels la thèse
selon laquelle l’article 51 concernerait également les mesures défensives
prises à l’encontre de groupes terroristes a été accueillie bien plus favo-
rablement par la communauté internationale que d’autres ré-interpréta-
tions importantes des dispositions pertinentes de la Charte, notamment
la « doctrine Bush », qui tend à justifier le recours préventif à la force 1.
Il semble difficile d’éviter d’interpréter les résolutions 1368 (2001) et
1373 (2001) du Conseil de Sécurité autrement que comme autorisant à
qualifier des attaques menées à grande échelle par des acteurs non
étatiques comme une « agression armée » au sens de l’article 51 de la
Charte.
   12. Dans son opinion individuelle, le juge Kooijmans souligne que
l’absence presque totale d’autorité gouvernementale sur tout ou partie du
territoire d’un Etat est malheureusement devenue aussi courante que le
terrorisme international (opinion individuelle du juge Kooijmans,
par. 30). Je souscris sans réserve à ses conclusions selon lesquelles, si des
attaques armées sont menées par des forces irrégulières à partir d’un tel
territoire à l’encontre d’un Etat voisin, elles restent des attaques armées,
même si elles ne peuvent être attribuées à l’Etat à partir du territoire
duquel elles sont menées et qu’il « ne serait pas raisonnable de nier à
l’Etat agressé le droit de la légitime défense, simplement parce qu’il
n’y a pas d’Etat agresseur, ce que la Charte n’exige pas » 2 (ibid.).
   13. Je partage également l’opinion du juge Kooijmans selon laquelle la


  1 Th. Bruha et Ch. Tams, « Self-Defence against Terrorist Attacks. Considerations in

the Light of the ICJ’s « Israeli Wall » Opinion », dans K. Dicke et al. (dir. publ.), Weltin-
nenrecht. Liber Amicorum Jost Delbrück, 2005, p. 84-112, p. 97.
  2 En référence à Y. Dinstein, War, Aggression, and Self-Defence, 3e éd., 2001, p. 216.



                                                                                        173

                    ACTIVITÉS ARMÉES (OP. IND. SIMMA)                     338

question de la licéité de la conduite d’un Etat faisant l’objet d’une telle
agression armée menée par un groupe non étatique doit être soumise
au même examen qu’une prétention de légitime défense formulée à l’en-
contre d’un Etat : l’action armée de forces irrégulières constitue-t-elle, par
son ampleur, une agression armée, et, si oui, la réaction de l’Etat agressé
satisfait-elle aux exigences de nécessité et de proportionnalité (opinion
individuelle du juge Kooijmans, par. 31) ?
   14. Analysant les activités militaires de l’Ouganda sur le territoire
congolais à compter du mois d’août 1998 à l’aune de ces critères, le juge
Kooijmans parvient à la conclusion — à laquelle je souscris — que, alors
que les activités menées par l’Ouganda en août dans une zone frontalière
peuvent encore être considérées comme respectant ces limites, l’escalade
des opérations militaires qui a débuté avec l’occupation de l’aéroport de
Kisangani pour ensuite mener les forces ougandaises loin dans l’intérieur
de la RDC était d’une ampleur et d’une durée ne pouvant plus être jus-
tifiées par l’exercice d’un droit de légitime défense. Ainsi adhérons-nous
tous deux, à ce stade, à la conclusion finale de la Cour selon laquelle
l’intervention militaire de l’Ouganda constitue « une violation grave de
l’interdiction de l’emploi de la force énoncée au paragraphe 4 de l’ar-
ticle 2 de la Charte des Nations Unies » (arrêt, par. 165).
   15. Par ce raisonnement, je souhaitais montrer que la Cour aurait très
bien pu s’autoriser à aborder la question de l’emploi de la force armée à
grande échelle par des acteurs non étatiques sous un angle réaliste, plutôt
que de la balayer d’un revers de la main, et parvenir néanmoins au même
résultat convaincant. En raison des précautions inutiles dont elle s’est
entourée pour traiter cet aspect, ainsi qu’en éludant celui de l’« agres-
sion », la Cour donne l’impression d’être mise dans l’embarras par cer-
taines questions qui sont pourtant de la plus haute importance dans
les relations internationales contemporaines.


3. MAUVAIS TRAITEMENTS INFLIGÉS À CERTAINES PERSONNES À L’AÉROPORT
INTERNATIONAL DE NDJILI, DROIT HUMANITAIRE INTERNATIONAL ET DROIT
                 INTERNATIONAL DES DROITS DE L’HOMME


   16. Ma troisième observation a trait aux mauvais traitements infligés à
certaines personnes par des soldats congolais à Ndjili, l’aéroport interna-
tional de Kinshasa, en août 1998.
   Dans sa deuxième demande reconventionnelle, l’Ouganda soutient
notamment que, en infligeant des mauvais traitements à certaines per-
sonnes autres que des diplomates ougandais alors qu’elles tentaient de
quitter le pays à la suite du déclenchement d’un conflit armé, la RDC a
violé les obligations qui lui incombaient en vertu « de la norme internatio-
nale minimale de traitement que tout Etat doit observer à l’égard de res-
sortissants étrangers présents en toute légalité sur son territoire » ainsi
que des « principes universellement reconnus des droits de l’homme en ma-
tière de sécurité de la personne humaine » (contre-mémoire de l’Ouganda,

                                                                          174

                       ACTIVITÉS ARMÉES (OP. IND. SIMMA)                          339

par. 405-407). Au paragraphe 333 de son arrêt, la Cour a conclu que, en
présentant cette partie de sa demande reconventionnelle, l’Ouganda avait
cherché à exercer son droit de protection diplomatique à l’égard de ses
ressortissants. Il s’ensuivait que l’Ouganda devait satisfaire aux condi-
tions requises pour l’exercice de la protection diplomatique, telles qu’éta-
blies en droit international général, à savoir que les demandeurs devaient
être de nationalité ougandaise et que les voies de recours internes devaient
préalablement avoir été épuisées. La Cour a relevé qu’aucun document
particulier permettant d’identifier les personnes concernées comme des
ressortissants ougandais ne figurait au dossier de l’affaire. Elle en a dès
lors conclu que, cette condition n’étant pas remplie, le volet en question
de la demande reconventionnelle de l’Ouganda était irrecevable. Elle a
donc fait droit à l’exception soulevée à cet égard par la RDC (arrêt, dis-
positif, par. 345, point 11)).
   17. Mon vote en faveur de cette partie de l’arrêt ne vaut que pour
l’irrecevabilité de l’action en protection diplomatique formée par
l’Ouganda, étant donné que je souscris à la conclusion de la Cour selon
laquelle l’Ouganda n’a pas satisfait aux conditions préalables à l’exercice
du droit de protection diplomatique. J’estime toutefois que son raisonne-
ment n’aurait pas dû s’arrêter là. Il eût été préférable qu’elle reconnût que
les victimes des attaques perpétrées à l’aéroport international de Ndjili
continuaient, indépendamment de leur nationalité, à bénéficier d’une pro-
tection juridique contre de tels actes de mauvais traitement en vertu
d’autres branches du droit international, à savoir le droit international
des droits de l’homme et, plus particulièrement, le droit international
humanitaire. Dans son arrêt, la Cour a fait un effort louable pour appli-
quer, de manière aussi large que possible, les règles établies dans ces
domaines à la situation des personnes de nationalités et statuts différents
se trouvant dans des zones de conflit. Les seules à n’avoir pas bénéficié du
bouclier juridique ainsi conçu par la Cour sont les dix-sept malheureuses
personnes qui se sont heurtées à la violence des soldats congolais à l’aéro-
port de Kinshasa.
   18. Je dois reconnaître que j’ai été frappé par le caractère quelque peu
superficiel de la présentation et de la motivation par l’Ouganda du volet
de sa deuxième demande reconventionnelle consacré à ces personnes, tant
sur le plan des éléments de preuve rassemblés par lui que sur celui de la
qualité de son raisonnement juridique. Ce caractère superficiel est proba-
blement dû au fait que des conseils plus ou moins désespérés ont cherché
des éléments à partir desquels ils pourraient construire quelque chose res-
semblant, selon eux, à une demande reconventionnelle techniquement
acceptable 3, plutôt que de faire preuve d’un intérêt véritable pour le sort
des intéressés.


   3 La présente affaire n’est pas la première à me donner cette impression ; voir mon

opinion individuelle dans l’affaire des Plates-formes pétrolières (République islamique
d’Iran c. Etats-Unis d’Amérique), arrêt, C.I.J. Recueil 2003, p. 342-343, par. 36.

                                                                                  175

                    ACTIVITÉS ARMÉES (OP. IND. SIMMA)                   340

   19. Quoi qu’il en soit, je saisirai l’occasion de la demande de l’Ouganda
concernant les événements qui se sont déroulés à l’aéroport pour déve-
lopper plus avant la thèse, à savoir que, dans son arrêt, la Cour aurait pu,
sur le fondement du droit international humanitaire et du droit interna-
tional des droits de l’homme, examiner la situation dans laquelle se trou-
vaient ces personnes, et qu’aucun vide juridique n’existait les concernant.
Le lecteur peut se demander pourquoi j’accorde une telle importance à un
incident qui s’est produit il y a plus de sept ans et dont la gravité est
incontestablement atténuée par les innommables atrocités commises au
cours de la guerre au Congo. Pour être tout à fait clair, je considère que,
au vu de certaines évolutions récentes déplorables, les arguments juri-
diques selon lesquels il n’existerait, dans des situations semblables à
celle dont nous avons eu à connaître, aucune lacune du droit suscep-
tible de priver les personnes concernées de toute protection juridique,
n’ont jamais eu autant d’importance qu’aujourd’hui.
   20. J’examinerai tout d’abord la pertinence du droit international
humanitaire à l’égard de l’incident qui s’est produit à l’aéroport interna-
tional de Ndjili.
   Pour commencer, le fait que l’aéroport n’ait pas été le théâtre d’affron-
tements majeurs dans le cadre du conflit armé entre la RDC et l’Ouganda
ne fait pas obstacle à l’application du droit international humanitaire aux
événements qui s’y sont produits, et ce, pour deux raisons.
   21. En premier lieu, pour établir si le droit international humanitaire
doit également s’appliquer dans des zones du territoire d’un Etat belligé-
rant épargnées par les combats, la principale question est de savoir si ces
zones sont, d’une manière ou d’une autre, en rapport avec le conflit. Tel
était bien entendu le cas de l’aéroport international de Ndjili, puisque les
personnes y ayant subi des mauvais traitements attendaient d’être éva-
cuées pour échapper au conflit armé. La note de protestation adressée
par l’ambassade de l’Ouganda au ministère des affaires étrangères de la
RDC le 21 août 1998 — que la Cour qualifie de preuve fiable au para-
graphe 339 de son arrêt — indique que des ressortissants ougandais,
parmi lesquels des diplomates, se trouvaient à l’aéroport international de
Ndjili pour être évacués (contre-mémoire de l’Ouganda, annexe 23).
Cette évacuation était nécessaire en raison du conflit armé qui se dérou-
lait en RDC. Dès lors, un rapport existait bien, dans les faits, entre les
événements survenus à l’aéroport et le conflit armé. Il ne s’agissait pas
d’un lieu quelconque paisible, sans rapport avec le conflit, mais, bien
au contraire, du point de départ d’une évacuation précisément rendue
nécessaire par le conflit. Au cours de cette opération, l’aéroport est de-
venu le théâtre de violences exercées par les forces congolaises contre les
personnes évacuées.
   22. Le paragraphe 1 de l’article 80 du Règlement de la Cour dispose
que : « La Cour ne peut connaître d’une demande reconventionnelle que
si celle-ci relève de sa compétence et est en connexité directe avec l’objet
de la demande de la partie adverse. » (Les italiques sont de moi.) Dans
son ordonnance du 29 novembre 2001, la Cour a jugé la deuxième

                                                                        176

                     ACTIVITÉS ARMÉES (OP. IND. SIMMA)                        341

demande reconventionnelle recevable eu égard au critère de la « connexité
directe » de l’article 80, précisant que « chacune des Parties accuse l’autre
d’être responsable de diverses exactions qui auraient accompagné un
emploi illicite de la force ; ... qu’il s’agit là de faits de même nature et que
les demandes des Parties s’inscrivent dans le cadre du même ensemble
factuel complexe » (par. 40 ; les italiques sont de moi). Ainsi, la Cour
avait d’ores et déjà établi, dans son ordonnance rendue en application de
l’article 80, que les événements de l’aéroport entraient dans le cadre du
« même ensemble factuel complexe » que le conflit armé, fondement de la
demande principale. Le droit international humanitaire devrait dès lors
être applicable à la demande reconventionnelle tout comme il l’est à la
demande principale.
   23. En deuxième lieu, l’application du droit international humanitaire
aux événements qui se sont déroulés à l’aéroport serait conforme à la
définition donnée par la chambre d’appel du TPIY de la portée du droit
international humanitaire. Dans l’affaire Le procureur c. Tadić, la
chambre d’appel a indiqué :
        « Sur la base de ce qui précède, nous estimons qu’un conflit armé
     existe chaque fois qu’il y a recours à la force armée entre Etats ou un
     conflit armé prolongé entre ... de tels groupes au sein d’un Etat. Le
     droit international humanitaire s’applique dès l’ouverture de ces
     conflits armés et s’étend au-delà de la cessation des hostilités jusqu’à
     la conclusion générale de la paix ; ou, dans le cas de conflits internes,
     jusqu’à ce qu’un règlement pacifique soit atteint. Jusqu’alors, le droit
     international humanitaire continue de s’appliquer sur l’ensemble du
     territoire des Etats belligérants ou, dans le cas de conflits internes,
     sur l’ensemble du territoire sous le contrôle d’une partie, que des
     combats effectifs s’y déroulent ou non. » (Affaire no IT-94-1, arrêt
     relatif à l’appel de la défense concernant l’exception préjudicielle
     d’incompétence, 2 octobre 1995, par. 70 ; les italiques sont de moi.)
   La Chambre d’appel a également indiqué que « le champ temporel et
géographique des conflits armés internationaux et internes s’étend au-
delà de la date et du lieu exacts des hostilités » (ibid., par. 67). Par la suite,
en cette même affaire, une chambre de première instance a analysé
l’expression « commis dans le cadre d’un conflit armé », qui qualifie les
actes illicites visés par l’article 5 du Statut du TPIY, et a conclu qu’il
« n’[était] pas nécessaire que les actes aient eu lieu au cœur de la bataille »
(Le procureur c. Duško Tadić, affaire no IT-94-1-T, chambre de première
instance, jugement, 7 mai 1997, par. 632). De la même manière, une
chambre de première instance du TPIY a déclaré qu’« il n’[était] pas
nécessaire que des combats se déroulent effectivement en un lieu particu-
lier pour que les normes du droit international humanitaire soient appli-
cables » (Le procureur c. Delalić, Mucić, Delić, et Landzo, affaire no IT-
96-21-T, chambre de première instance, jugement, 16 novembre 1998,
par. 185).
   24. J’en viens maintenant aux règles de fond du droit international

                                                                              177

                    ACTIVITÉS ARMÉES (OP. IND. SIMMA)                     342

humanitaire applicables aux personnes en question. La première disposi-
tion qui vient à l’esprit est l’article 4 de la quatrième convention de
Genève de 1949. Conformément à cet article, les personnes qui, « à un
moment quelconque et de quelque manière que ce soit, se trouvent, en cas
de conflit ou d’occupation, au pouvoir d’une partie au conflit ou d’une
puissance occupante dont elles ne sont pas ressortissantes » sont considé-
rées comme des personnes protégées aux termes de la convention. Si les
personnes maltraitées par la RDC à l’aéroport international de Ndjili
devaient être considérées comme des personnes protégées aux termes de
l’article 4 de la quatrième convention de Genève, le comportement des
soldats congolais aurait été contraire à plusieurs dispositions de cette
convention, notamment à l’article 27 (lequel exige que les personnes pro-
tégées soient « traitées, en tout temps, avec humanité et protégées notam-
ment contre tout acte de violence ou d’intimidation, contre les insultes et
la curiosité publique »), à l’article 32 (lequel prohibe toute mesure de
nature à causer des souffrances physiques aux personnes protégées), à
l’article 33 (lequel prohibe les mesures de représailles à l’égard des per-
sonnes protégées et leurs biens) et à l’article 36 (lequel exige que l’évacua-
tion des personnes protégées soit réalisée de manière sûre).
   25. Cependant, il est difficile de qualifier les dix-sept personnes pré-
sentes à l’aéroport de « personnes protégées » au sens de l’article 4. Ainsi
que je l’ai indiqué précédemment, l’Ouganda n’a pas été en mesure de
prouver que ces personnes étaient ses ressortissants ; en réalité, nous ne
disposons d’aucun élément d’information quant à leur nationalité. A cet
égard, l’article 4 de la quatrième convention de Genève dispose que :
       « Les ressortissants d’un Etat neutre se trouvant sur le territoire
    d’un Etat belligérant et les ressortissants d’un Etat cobelligérant ne
    seront pas considérés comme des personnes protégées aussi long-
    temps que l’Etat dont ils sont ressortissants aura une représentation
    diplomatique normale auprès de l’Etat au pouvoir duquel ils se
    trouvent. »
Les intéressés auraient pu se révéler ressortissants d’un Etat neutre ou
d’un Etat cobelligérant (tel que le Rwanda), et nous n’aurions pas su si
leur Etat national avait maintenu des relations diplomatiques avec la
RDC à l’époque de l’incident. Compte tenu de ce contexte factuel — ou
plutôt de son absence —, la Cour n’aurait pu considérer les intéressés
comme des « personnes protégées ».
   26. Le sujet n’est pas épuisé pour autant. Le vide ainsi laissé par l’ar-
ticle 4 de la convention de Genève a entre-temps été — délibérément —
comblé par l’article 75 du protocole additionnel aux conventions de
Genève de 1949 (protocole I). Les passages pertinents de cette disposition
qui énonce les garanties fondamentales du droit international humani-
taire se lisent comme suit :
      « 1. Dans la mesure où elles sont affectées par une situation visée
    à l’article premier du présent protocole, les personnes qui sont au

                                                                          178

                       ACTIVITÉS ARMÉES (OP. IND. SIMMA)                          343

     pouvoir d’une partie au conflit et qui ne bénéficient pas d’un traite-
     ment plus favorable en vertu des conventions et du présent protocole
     seront traitées avec humanité en toutes circonstances et bénéficieront
     au moins des protections prévues par le présent article...
        2. Sont et demeureront prohibés en tout temps et en tout lieu
     les actes suivants, qu’ils soient commis par des agents civils ou mili-
     taires :
     a) les atteintes portées à la vie, à la santé et au bien-être physique ou
         mental des personnes, notamment :
         . . . . . . . . . . . . . . . . . . . . . . . . . . . .
         iii) les peines corporelles ;
         . . . . . . . . . . . . . . . . . . . . . . . . . . . .
     b) les atteintes à la dignité de la personne, notamment les traite-
         ments humiliants et dégradants, ... »
Le commentaire du Comité international de la Croix-Rouge de l’article 75
indique expressément que l’objectif de cette disposition était d’assurer
une protection aux personnes qui, en raison des exceptions énumérées à
l’article 4 de la quatrième convention de Genève, ne peuvent être quali-
fiées de « personnes protégées ». Le commentaire indique donc clairement
que l’article 75 assure une protection à la fois aux ressortissants d’Etats
non parties au conflit et aux ressortissants d’Etats alliés, même si l’Etat
considéré se trouve avoir une représentation diplomatique régulière auprès
de l’Etat aux mains duquel ces ressortissants se trouvent 4. Le commen-
taire souligne que « [s]i ... il se présentait des cas où le statut ... [de] per-
sonne protégée [était] refusé à certains individus, les protections de l’ar-
ticle 75 devraient au minimum leur être appliquées » 5.
   27. Cette conclusion a été récemment confirmée dans un avis de la
Commission européenne pour la démocratie par le droit (commission de
Venise) créée par le Conseil de l’Europe 6. Cet avis a été rédigé pour
répondre à la question de savoir si les nouveaux défis liés au terrorisme
international, et les allégations des Etats-Unis d’Amérique au lendemain
des événements du 11 septembre selon lesquelles ils pourraient refuser à
certaines personnes la protection des conventions de Genève au motif
que lesdites personnes seraient des « combattants [ennemis] illégaux »,
avaient rendu nécessaire une évolution du droit international humani-
taire. Selon la commission de Venise, l’article 75 du protocole additionnel
aux conventions de Genève de 1949 (protocole I) ainsi que l’article 3
commun auxdites conventions :
     « reposent sur l’hypothèse que les ressortissants des Etats qui ne sont

  4 Commentaire des protocoles additionnels du 8 juin 1977 aux conventions de Genève du

12 août 1949, Y. Sandoz, Ch. Swinarski, B. Zimmermann (dir. publ.), 1987, p. 869.
  5 Ibid., p. 891.
  6 Adopté par la commission de Venise lors de sa cinquante-septième session plénière,

Venise, 12-13 décembre 2003, avis no 245/2003, doc. CDL-AD (2003) 018, par. 34 et suiv.

                                                                                  179

                        ACTIVITÉS ARMÉES (OP. IND. SIMMA)                                344

     pas parties au conflit ou les ressortissants des états cobelligérants
     n’ont pas besoin de la protection pleine et entière de la CG IV
     puisque, normalement, ils sont encore mieux protégés par les règles
     de la protection diplomatique. Cependant, si cette protection diplo-
     matique n’était pas (correctement) exercée en faveur de ces ressortis-
     sants de pays tiers, le droit international humanitaire leur accorde
     une protection en vertu de l’article 75 P I et l’article 3 commun aux
     CG, de telle sorte que ces personnes ne sont pas privées de certains
     droits minimaux. » 7
Toujours selon la commission de Venise, il n’existe, en conséquence, « en
ces matières ... pas de vide juridique dans le droit international » 8.
   28. Il peut en outre être raisonnablement conclu que les garanties fon-
damentales énoncées à l’article 75 du protocole additionnel (protocole I)
sont également consacrées par le droit international coutumier 9.
   29. Il convient par ailleurs de rappeler l’article 3 commun aux quatre
conventions de Genève, lequel définit certaines règles devant être appli-
quées lors de conflits armés n’ayant pas un caractère international. Ainsi
que la Cour l’a indiqué dans l’affaire des Activités militaires et paramili-
taires :
         « Il ne fait pas de doute que ces règles constituent aussi, en cas
     de conflits armés internationaux, un minimum indépendamment de
     celles, plus élaborées, qui viennent s’y ajouter pour de tels
     conflits ; il s’agit de règles qui, de l’avis de la Cour, correspondent à
     ce qu’elle a appelé en 1949 des « considérations élémentaires
     d’humanité » (Détroit de Corfou, fond, C.I.J. Recueil 1949,
     p. 22...). » (Activités militaires et paramilitaires au Nicaragua et
     contre celui-ci (Nicaragua c. Etats-Unis d’Amérique), fond, arrêt,
     C.I.J. Recueil 1986, p. 114, par. 218.)
   Ainsi, dans cette affaire, la Cour a-t-elle jugé que ces règles étaient
applicables en l’état au différend international dont elle était saisie. Cela
vaut également en la présente espèce. A cet égard, l’arrêt de la chambre
d’appel en l’affaire Tadić examiné ci-dessus est également important,
puisqu’il indique que « les règles figurant à l’article 3 s’appliquent aussi à
l’extérieur du contexte géographique étroit du théâtre effectif des com-
bats » (Le procureur c. Tadić, arrêt relatif à l’appel de la défense concer-
nant l’exception préjudicielle d’incompétence, par. 69 ; voir également ci-
dessus, par. 23).
   30. Constitutifs de violations du droit international humanitaire, les

  7  Op. cit. note 6, par. 38.
  8  Ibid., par. 85.
   9 Pour une référence particulièrement pertinente à cet égard (cf. plus haut, par. 19), voir

United States Army, Operational Law Handbook, 2002, International and Opera-
tional Law Department, The Judge Advocate General’s School, United States Army,
Charlottesville, Virginie, publié le 15 juin 2001, chap. 2, p. 5. Voir également, de manière
plus générale, A. Roberts, « The Laws of War in the War on Terror », Israel Yearbook on
Human Rights, vol. 32, 2002, p. 192-245.

                                                                                         180

                    ACTIVITÉS ARMÉES (OP. IND. SIMMA)                      345

actes de mauvais traitement infligés à certaines personnes à l’aéroport
international de Ndjili l’étaient également de violations du droit interna-
tional des droits de l’homme. Au paragraphe 216 de son arrêt, la Cour
rappelle la conclusion à laquelle elle est parvenue dans son avis consul-
tatif du 9 juillet 2004 sur les Conséquences juridiques de l’édification d’un
mur dans le territoire palestinien occupé, dans lequel il est indiqué que « la
protection offerte par les conventions régissant les droits de l’homme ne
cesse pas en cas de conflit armé... » (C.I.J. Recueil 2004, p. 178, par. 106)
et, plus loin, que :
        « Dans les rapports entre droit international humanitaire et droits
     de l’homme, trois situations peuvent dès lors se présenter : certains
     droits peuvent relever exclusivement du droit international humani-
     taire ; d’autres peuvent relever exclusivement des droits de l’homme ;
     d’autres enfin peuvent relever à la fois de ces deux branches du droit
     international. » (Ibid.)
A mon sens, les actes de mauvais traitement infligés à l’aéroport entrent
dans la troisième catégorie : ils relèvent à la fois du droit international
humanitaire et du droit international des droits de l’homme.
   31. L’application du droit international humanitaire aux personnes
maltraitées par la RDC à l’aéroport international de Ndjili conduirait à
conclure que la RDC a agi en violation des dispositions du Pacte inter-
national relatif aux droits civils et politiques du 19 décembre 1966, de la
Charte africaine des droits de l’homme et des peuples du 27 juin 1981 et
de la convention contre la torture et autres peines et traitements cruels,
inhumains ou dégradants du 10 décembre 1984, auxquels la RDC et
l’Ouganda sont tous deux parties. Plus particulièrement, le comporte-
ment de la RDC contreviendrait, s’agissant du Pacte international relatif
aux droits civils et politiques, à l’article 7 (« Nul ne sera soumis ... à des
peines ou traitements cruels, inhumains ou dégradants »), au paragraphe
1 de l’article 9 (« Tout individu a droit à la liberté et à la sécurité de sa
personne. Nul ne peut faire l’objet d’une arrestation ou d’une détention
arbitraire. Nul ne peut être privé de sa liberté, si ce n’est pour des motifs,
et conformément à la procédure prévus par la loi »), au paragraphe 1 de
l’article 10 (« Toute personne privée de sa liberté est traitée avec humanité
et avec le respect de la dignité inhérente à la personne humaine ») et aux
paragraphes 1 et 2 de l’article 12 (« 1. Quiconque se trouve légalement sur
le territoire d’un Etat a le droit d’y circuler librement et d’y choisir libre-
ment sa résidence. 2. Toute personne est libre de quitter n’importe quel
pays, y compris le sien »).
   S’agissant de la Charte de l’Unité africaine, le comportement de la
RDC constituerait une infraction à l’article 4 (« La personne humaine est
inviolable. Tout être humain a droit au respect de sa vie... : nul ne peut
être privé arbitrairement de ce droit »), à l’article 5 (« Tout individu a
droit au respect de la dignité inhérente à la personne humaine et à la
reconnaissance de sa personnalité juridique. Toutes formes d’exploitation
et d’avilissement de l’homme notamment ... et les peines ou les traite-

                                                                           181

                    ACTIVITÉS ARMÉES (OP. IND. SIMMA)                    346

ments cruels inhumains ou dégradants sont interdites »), à l’article 6
(« Tout individu a droit à la liberté et à la sécurité de sa personne. Nul ne
peut être privé de sa liberté sauf pour des motifs et dans des conditions
préalablement déterminés par la loi ; en particulier nul ne peut être arrêté
ou détenu arbitrairement »), ainsi qu’aux paragraphes 1 et 2 de l’ar-
ticle 12 (« 1. Toute personne a le droit de circuler librement et de choisir
sa résidence à l’intérieur d’un Etat, sous réserve de se conformer aux règles
édictées par la loi. 2. Toute personne a le droit de quitter tout pays, y
compris le sien, et de revenir dans son pays... »). Enfin, bien que le com-
portement de la RDC à l’aéroport international de Ndjili ne soit pas
constitutif de torture, il est néanmoins contraire au paragraphe 1 de
l’article 16 de la convention contre la torture qui se lit comme suit :
      « Tout Etat partie s’engage à interdire dans tout territoire sous sa
    juridiction d’autres actes constitutifs de peines ou traitements cruels,
    inhumains ou dégradants qui ne sont pas des actes de torture telle
    qu’elle est définie à l’article premier lorsque de tels actes sont commis
    par un agent de la fonction publique ou toute autre personne agis-
    sant à titre officiel, ou à son instigation ou avec son consentement
    exprès ou tacite. »
   32. La compétence de la Cour étant bien établie, reste la question de la
qualité pour agir s’agissant de violations du droit international humani-
taire et du droit international des droits de l’homme dans le cas de per-
sonnes susceptibles de ne pas avoir la nationalité de l’Etat demandeur. En
la présente affaire, concernant la demande reconventionnelle de
l’Ouganda, la question ne se pose pas en termes techniques puisque
l’Ouganda n’a pas plaidé, eu égard aux intéressés, la violation de l’une ou
l’autre de ces branches du droit international. Toutefois, s’il avait pris le
parti d’invoquer ces violations devant la Cour, il aurait assurément eu
qualité pour le faire.
   33. S’agissant du droit international humanitaire, l’Ouganda aurait eu
qualité pour agir puisque, ainsi que la Cour l’a souligné dans son avis
consultatif sur le Mur :
    « aux termes de l’article 1 de la quatrième convention de Genève, dis-
    position commune aux quatre conventions de Genève, « [l]es Hautes
    Parties contractantes s’engagent à respecter et à faire respecter la
    présente convention en toutes circonstances ». Il résulte de cette dis-
    position l’obligation de chaque Etat partie à cette convention, qu’il
    soit partie ou non à un conflit déterminé, de faire respecter les pres-
    criptions des instruments concernés. » (C.I.J. Recueil 2004, p. 199-
    200, par. 158.)
La Cour a conclu que, en raison de la nature et de l’importance des droits
et obligations en cause, tous les Etats parties à la convention avaient pour
obligation de respecter et de faire respecter le droit international huma-
nitaire codifié dans la convention (ibid., p. 200, par. 158-159). Le même
raisonnement est applicable en la présente affaire. Nul doute que l’obliga-

                                                                         182

                     ACTIVITÉS ARMÉES (OP. IND. SIMMA)                         347

tion, non seulement de respecter, mais aussi de faire respecter, le droit
international humanitaire vaut pour les obligations contenues dans l’ar-
ticle 3 commun et dans le protocole additionnel aux conventions de
Genève (protocole I).
   34. Dans son commentaire de l’article 1 commun aux conventions, le
CICR, lorsqu’il examine l’obligation de respecter et de faire respecter,
aboutit à la même conclusion et indique que :
     « si une puissance manque à ses obligations, les autres parties contrac-
     tantes (neutres, alliées ou ennemies) peuvent ... et doivent ... chercher
     à la ramener au respect de la convention. Le système de protection
     prévu par la convention exige en effet, pour être efficace, que les
     parties contractantes ne se bornent pas à appliquer elles-mêmes la
     convention, mais qu’elles fassent également tout ce qui est en leur
     pouvoir pour que les principes humanitaires qui sont à la base des
     conventions soient universellement appliqués. » 10

Dès lors, indépendamment du fait de savoir si les personnes victimes de
mauvais traitements étaient ou non des ressortissants ougandais,
l’Ouganda avait le droit — et même le devoir — d’invoquer les violations
du droit international humanitaire commises contre ces personnes pré-
sentes à l’aéroport. La façon la plus constructive pour un Etat partie
d’exercer son devoir de faire respecter par un autre Etat partie des obli-
gations qui sont les siennes en vertu des traités relatifs au droit humani-
taire est assurément de saisir la Cour internationale de Justice.
   35. Quant à la question de la qualité pour agir d’un Etat présentant
une demande fondée sur des allégations de violations des droits de
l’homme commises contre des personnes ayant ou non sa nationalité (et
dans l’hypothèse où la question de la compétence de la Cour ne se pose
pas), le droit contemporain de la responsabilité des Etats apporte égale-
ment une réponse précise. Le projet d’articles de 2001 de la Commission
du droit international sur la responsabilité de l’Etat pour fait internatio-
nalement illicite envisage bien l’hypothèse où un Etat lésé invoque la res-
ponsabilité d’un autre Etat (qualité qui pourrait être reconnue à
l’Ouganda s’il avait été en mesure d’établir que les personnes présentes à
l’aéroport avaient la nationalité ougandaise), mais prévoit également
qu’une telle responsabilité puisse être invoquée par un Etat autre qu’un
Etat lésé. A cet égard, l’article 48 du projet se lit comme suit :
                                     « Article 48
       Invocation de la responsabilité par un Etat autre qu’un Etat lésé
        1. Conformément au paragraphe 2, tout Etat autre qu’un Etat
     lésé est en droit d’invoquer la responsabilité d’un autre Etat, si :

   10 Commentaire de la convention de Genève relative à la protection des personnes

civiles en temps de guerre, J. S. Pictet (dir. publ.), 1958, p. 21.

                                                                               183

                      ACTIVITÉS ARMÉES (OP. IND. SIMMA)                          348

     a) l’obligation violée est due à un groupe d’Etats dont il fait partie,
        et si l’obligation est établie aux fins de la protection d’un intérêt
        collectif du groupe ; ou
     b) l’obligation violée est due à la communauté internationale dans
        son ensemble.
       2. Tout Etat en droit d’invoquer la responsabilité en vertu du
     paragraphe 1 peut exiger de l’Etat responsable :
     a) la cessation du fait internationalement illicite et des assurances et
        garanties de non-répétition, conformément à l’article 30 ; et
     b) l’exécution de l’obligation de réparation conformément aux ar-
        ticles précédents, dans l’intérêt de l’Etat lésé ou des bénéficiaires
        de l’obligation violée.

       3. Les conditions posées par les articles 43, 44 et 45 à l’invocation
     de la responsabilité par un Etat lésé s’appliquent à l’invocation de la
     responsabilité par un Etat en droit de le faire en vertu du para-
     graphe 1. » 11
Les obligations découlant des traités susmentionnés relatifs aux droits de
l’homme et violées par la RDC sont l’illustration par excellence d’obliga-
tions envers un groupe d’Etat, dont l’Ouganda, et ont été établies dans le
but de sauvegarder un intérêt commun aux Etats parties au pacte.

   36. S’agissant de la condition d’épuisement des voies de recours in-
ternes qu’impose le droit coutumier, encore faut-il, pour qu’elle s’ap-
plique, que des voies de recours efficaces existent (cf. CDI, article 44 b)
et le commentaire y annexé). Eu égard aux circonstances de l’incident
de l’aéroport et, plus généralement, à la situation politique prévalant en
RDC à l’époque de l’invasion ougandaise, j’aurais tendance à souscrire à
l’argument de l’Ouganda selon lequel toute tentative des victimes de cet
incident de chercher à ce que justice soit rendue auprès des juridictions
congolaises serait restée vaine (voir arrêt, paragraphe 317). Dès lors,
rien ne s’opposait à ce que l’Ouganda invoquât la violation des droits de
l’homme s’agissant des personnes victimes de mauvais traitements à
l’aéroport international de Ndjili, et ce même si les intéressés ne possé-
daient pas sa nationalité.
   37. En résumé, l’Ouganda, relativement aux mauvais traitements infli-
gés à certaines personnes à l’aéroport, et quelle qu’ait été la nationalité de
ces dernières, aurait eu qualité pour introduire une demande, et la Cour
compétence pour statuer à la fois en vertu du droit international huma-
nitaire et du droit international des droits de l’homme. La conception
particulière des droits et obligations énoncés par la quatrième convention

  11 Rapport de la Commission du droit international, cinquante-troisième session,

Nations Unies, Documents officiels de l’Assemblée générale, cinquante-sixième session,
supplément no 10, doc. A/56/10, p. 57.

                                                                                 184

                          ACTIVITÉS ARMÉES (OP. IND. SIMMA)                349

de Genève ainsi que par les dispositions pertinentes du protocole addi-
tionnel (protocole I) non seulement confère à chaque Etat partie le droit
d’invoquer ces violations, mais crée une obligation de faire respecter le
droit humanitaire en question. Les règles du droit international de la res-
ponsabilité des Etats conduisent à un résultat analogue concernant les
violations des droits de l’homme des intéressés par des soldats congolais.
L’Ouganda a opté pour la voie de la protection diplomatique et a échoué.
Selon moi, la Cour aurait pu, sans pour autant déroger à la règle non
ultra petitum, rappeler l’applicabilité des normes du droit international
humanitaire et du droit des droits de l’homme ainsi que la qualité de
l’Ouganda pour tirer grief des violations des obligations découlant de ces
normes par la RDC.
   38. Je conclurai par une observation plus générale sur l’importance
que revêtent le droit international humanitaire et le droit des droits de
l’homme pour la société. Si je me sens tenu de le faire, c’est en raison des
hésitations et de la faiblesse dont fait montre aujourd’hui cette société
face aux tentatives visant à démanteler des pans considérables de ces
branches du droit international dans le cadre de la « guerre » déclarée
contre le terrorisme international.
   39. Face à ces limitations injustifiées, il convient de rappeler que les
obligations découlant des règles du droit international humanitaire et du
droit des droits de l’homme sont, en substance, valables erga omnes.
Selon le commentaire du CICR de l’article 4 de la quatrième convention,
« [c]ertes, dans l’esprit qui inspire les conventions de Genève, il serait sou-
haitable que celles-ci, considérées comme la codification de principes déjà
reconnus, soient applicables erga omnes » 12. Dans son avis consultatif sur
la Licéité de la menace ou de l’emploi d’armes nucléaires, la Cour a indi-
qué qu’« un grand nombre de règles du droit humanitaire applicable dans
les conflits armés sont si fondamentales pour le respect de la personne
humaine et pour des « considérations élémentaires d’humanité » », qu’elles
« s’imposent ... à tous les Etats, qu’ils aient ou non ratifié les instruments
conventionnels qui les expriment, parce qu’elles constituent des principes
intransgressibles du droit international coutumier » (C.I.J. Recueil 1996
(I), p. 257, par. 79). De manière analogue, dans son avis sur le Mur, la
Cour a affirmé que les règles du droit international humanitaire « incor-
porent des obligations revêtant par essence un caractère erga omnes »
(Conséquences juridiques de l’édification d’un mur dans le territoire pales-
tinien occupé, avis consultatif, C.I.J. Recueil 2004, p. 199, par. 157).
   40. Ainsi que la Cour l’a indiqué dans l’affaire Barcelona Traction, les
obligations erga omnes, par leur nature même, « concernent tous les
Etats » et, « [v]u l’importance des droits en cause, tous les Etats peuvent
être considérés comme ayant un intérêt juridique à ce que ces droits
soient protégés » (Barcelona Traction, Light and Power Company, Limi-
ted, deuxième phase, arrêt, C.I.J. Recueil 1970, p. 32, par. 33). Dans le


  12   Op. cit. note 10, p. 54.

                                                                           185

                        ACTIVITÉS ARMÉES (OP. IND. SIMMA)                                350

même ordre d’idées, la Commission du droit international a précisé, dans
ses commentaires des articles sur la responsabilité de l’Etat pour fait
internationalement illicite, que, vis-à-vis de certains droits particulière-
ment importants, « tous les Etats ont un intérêt juridique » à ce que
ceux-ci soient protégés 13 (A/56/10, p. 299).
   41. Si la communauté internationale laissait s’éroder un tel intérêt,
non seulement face à des violations d’obligations erga omnes, mais éga-
lement à des tentatives directes de supprimer ces obligations fondamen-
tales, laissant, en leur lieu et place, se créer des vides juridiques dans
lesquels des êtres humains pourraient tomber et se voir privés de toute
protection pour une durée indéterminée, alors, le droit international per-
drait, à mon sens, beaucoup de son intérêt.

                                                            (Signé) Bruno SIMMA.




   13 S’agissant de la question spécifique de la qualité pour agir dans l’hypothèse de vio-

lations d’obligations erga omnes, l’Institut de droit international, dans une résolution rela-
tive à des obligations de cette nature adoptée lors de sa session à Cracovie en 2005, a
énoncé les dispositions suivantes :
                                             « Article 3
       S’il existe un lien juridictionnel entre l’Etat prétendument responsable de la viola-
    tion d’une obligation erga omnes et un autre Etat auquel cette obligation est due, ce
    dernier Etat a qualité pour soumettre à la Cour internationale de Justice ou à un
    autre tribunal international une demande relative à un différend portant sur le
    respect de cette obligation.
                                          Article 4
      La Cour internationale de Justice ou un autre tribunal international devrait donner
    à un Etat auquel une obligation erga omnes est due la possibilité de participer à une
    procédure pendante devant la Cour ou devant ce tribunal, qui est relative à cette obli-
    gation. Des règles spécifiques devraient régir une telle participation. »

                                                                                         186

